EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 6/21/2022. Currently, claims 1-3, 8-14, 16-18, 20, 25-31, 37-42, 44-46, 48-51 and 72-81 are pending. Claims 4-7, 15, 19, 21-24, 32-36, 43, 47 and 52-71 have been cancelled. No claims have been withdrawn. New claims 74-81 have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1. (Currently Amended) A ridge or hip member for a roof, the ridge or hip member comprising:
a substantially flexible zone, and
a substantially rigid zone on each of a first side of the substantially flexible zone and a second side of the substantially flexible zone, the substantially flexible zone adapted to allow the ridge or hip member to be bent by an installer by hand to conform the ridge or hip member to a ridge or hip of the roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line,
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side, 
wherein the substantially flexible zone is configured to bend evenly or uniformly across a width of the substantially flexible zone to provide for a substantially constant radius of curvature across the substantially flexible zone when bent, and
wherein the substantially flexible zone comprises an area of variable thickness such that the substantially flexible zone is stiffer along a first axis, in a direction of the ridge or hip line, than along a second axis, in a direction substantially transverse to the ridge or hip line, to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, the area of variable thickness extending along a majority of a length of a lower surface of the ridge or hip member .  

9. (Currently Amended) The ridge or hip member of claim 1, wherein the substantially flexible zone further comprises  at least one of:
different geometry or material in the substantially flexible zone and the substantially rigid zone;
a concertina-type section in the substantially flexible zone;

a variation in material properties or material in the substantially flexible zone relative to the substantially rigid zone;
a reduced thickness in the substantially flexible zone relative to the substantially rigid zone;
a reinforced polymer in the substantially rigid zone or an unreinforced polymer in the substantially flexible zone; or
a polymer of a first stiffness in the substantially flexible zone, and a polymer of a second stiffness in the substantially rigid zone, wherein the second stiffness is greater than the first stiffness.  

11. (Currently Amended) The ridge or hip member of claim 1, wherein the substantially flexible zone has a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, substantially equal to  a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, of the substantially rigid zone.  

51. (Currently Amended) A roofing, cladding, or siding member comprising:
an upper surface comprising an exposed surface or region,
an underlapping region configured to be covered in use by an overlapping region of an adjacent roofing, cladding, or siding member,
at least one cutting guide configured to allow for the resizing of the roofing, cladding, or siding member or removal of a portion of the roofing, cladding, or siding member,
a substantially flexible zone, and
a substantially rigid zone on each of a first side of the substantially flexible zone and a second side of the substantially flexible zone, the substantially flexible zone adapted to allow the roofing, cladding, or siding member to be bent by an installer by hand to conform the roofing, -8-4878-6949-0960Atty. Dkt. No. 103034-0188cladding, or siding member to a ridge or hip of a roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line,
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side, 
wherein the substantially flexible zone is configured to bend evenly or uniformly across a width of the substantially flexible zone to provide for a substantially constant radius of curvature across the substantially flexible zone when bent, and
wherein the substantially flexible zone comprises an area of variable thickness such that the substantially flexible zone is stiffer along a first axis, in a direction of the ridge or hip line, than along a second axis, in a direction substantially transverse to the ridge or hip line, to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, the area of variable thickness extending along a length of a lower surface of the ridge or hip member.  

72. (Currently Amended) The roofing, cladding, or siding member of claim 51, wherein the substantially flexible zone further comprises  at least one of:
different geometry or material in the substantially flexible zone and the substantially rigid zone;
a concertina-type section in the substantially flexible zone;

a variation in material properties or material in the substantially flexible zone relative to the substantially rigid zone;
a reduced thickness in the substantially flexible zone relative to the substantially rigid zone;
-9-4878-6949-0960Atty. Dkt. No. 103034-0188a reinforced polymer in the substantially rigid zone or an unreinforced polymer in the substantially flexible zone; or
a polymer of a first stiffness in the substantially flexible zone, and a polymer of a second stiffness in the substantially rigid zone, wherein the second stiffness is greater than the first stiffness.  

73. (Currently Amended) A roofing, cladding, or siding member comprising:
an upper surface comprising an exposed surface or region,
an underlapping region configured to be covered in use by an overlapping region of an adjacent roofing, cladding, or siding member, and
at least one cutting guide configured to allow for the resizing of the roofing, cladding, or siding member or removal of a portion of the roofing, cladding, or siding member,
a substantially flexible zone, and
a substantially rigid zone on each of a first side of the substantially flexible zone and a second side of the substantially flexible zone, the substantially flexible zone adapted to allow the roofing, cladding, or siding member to be bent by an installer by hand to conform the roofing, cladding, or siding member to a ridge or hip of a roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line,
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side, 
wherein the substantially flexible zone is configured to bend evenly or uniformly across a width of the substantially flexible zone, and
wherein the at least one cutting guide extends from a leading edge of the roofing, cladding or siding member across part of the substantially flexible zone and at least part of the substantially rigid zone to an outer edge of the roofing, cladding or siding member.

Claims 1-3, 8-14, 16-18, 20, 25-31, 37-42, 44-46, 48-51 and 72-81 are allowed.
Claims 4-7, 15, 19, 21-24, 32-36, 43, 47 and 52-71 are cancelled.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 6/21/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that Nair et al. (US 5971848) (‘Nair’), James (US 4907499) and Van Wey (US 20160369513) do not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia the substantially flexible zone comprising an area of variable thickness extending along a majority of a length of a lower surface of the ridge or hip member, as recited in claim 1, the at least one cutting guide extending from a leading edge of the ridge or hip member across part of the substantially flexible zone, and at least part of the substantially rigid zone to an outer edge of the ridge or hip member, as recited in claim 50, the substantially flexible zone comprising an area of variable thickness extending along a length of a lower surface of the ridge or hip member, as recited in claim 51, the at least one cutting guide extending from a leading edge of the roofing, cladding or siding member across part of the substantially flexible zone and at least part of the substantially rigid zone to an outer edge of the roofing, cladding or siding member, as recited in claim 73. Further to applicant’s arguments, Nair appears to show portions 28, 30, 30’ being thinner than other areas of the flexible zone (Fig. 6), but does not adequately teach or disclose such portions being variable in thickness. Similarly, James teaches portion 8 being thinner than adjacent portions, but does not adequately teach or disclose such portion being variable in thickness. Van Wey teaches a substantially flexible zone comprising a variable thickness at portions 26 and 28, but such portions do not extend in a length direction of the ridge or hip member.
It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635